DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated June 14, 2022 directed to the Non-Final Office Action dated April 11, 2022.  Claims 1-20 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al., US 2015/0126279 A1 (hereinafter Lyons) in view of Slowik, US 2011/0035797 A1 (hereinafter Slowik).

Regarding Claim 16 (Currently Amended):  Lyons discloses one or more non-transitory computer-readable storage media storing computer-executable instructions for causing a computing system to perform processing comprising: 
receiving an indication that a user is to perform at least one service task on one or more components of an electronic gaming machine (Lyons, the CMS receives a lock-up message from the gaming device. This lock-up function is already integrated into CMS and gaming machine protocols (e.g., SAS or G2S). The lock-up message indicates to the CMS that there is a fault at the gaming machine that must be rectified [0322]); 
determining at least one first condition associated with the indication, the at least one first condition specifying supplemental information to be displayed on a display of the electronic gaming machine and one or more user interaction criteria indicating successful completion of the at least one service task (Lyons, the maintenance to be performed on the gaming machine includes reconnecting a loose wire, filling a ticket printer, filling a hopper, directing a technician where to insert a key, directing a technician which buttons to select, directing a technician which connections to check, and combinations thereof. In another aspect of one embodiment, the maintenance assistance provided includes displaying text, displaying a pre-recorded video, displaying an augmented virtual ticket printer overlaid over a real ticket printer with animation of virtual tickets being inserted into this virtual printer, displaying an augmented virtual component overlaid over a real corresponding component, and combinations thereof [0017]); 
Lyons fails to explicitly disclose
displaying the supplemental information on the display of the electronic gaming machine as specified by the at least one first condition, the supplemental information comprising an action to be taken by the user with respect to a component of the one or more components, the supplemental information displayed on the display comprises a handling guide indicating at least one action to be taken by the user and constitutes first supplemental information; 
detecting a user interaction with the component of the one or more components by a sensor coupled to the electronic gaming machine; 
comparing the user interaction with the one or more user interaction criteria specified by the at least one first condition and with a second condition associated with the handling guide; and 
based on the comparing, rendering for display second supplemental information including an indication of whether the action was correctly performed by the user.  
Slowik teaches
displaying the supplemental information on the display of the electronic machine as specified by the at least one first condition (Slowik, the computing unit can also be connected over a, or the same, data interface to a display unit mounted in the installation by means of which the instructions are displayed for the user [0016]; alternatively, the device can be integrated into the installation, wherein the computing unit is connected to at least one sensor mounted in the installation by means of which the data about the condition of the technical installation are identified, and wherein the computing unit is connected to a display unit mounted in the installation by means of which the instructions for the user are displayed [0017]), the supplemental information comprising an action to be taken by the user with respect to a component of the one or more components, the supplemental information displayed on the display comprises a handling guide indicating at least one action to be taken by the user and constitutes first supplemental information (Slowik, in a further step the user is now instructed to open a first door on the cash dispenser ATM and to release a lock in order to pull out the transport device (refer to FIG. 2) [0039]); 
detecting a user interaction with the component of the one or more components by a sensor coupled to the electronic machine (Slowik, if the user has performed this activity successfully, which can be verified immediately through the sensor system [0039]); 
comparing the user interaction with the one or more user interaction criteria specified by the at least one first condition and with a second condition associated with the handling guide (Slowik, if the user has performed this activity successfully, which can be verified immediately through the sensor system, the device DVC gives a further instruction to open a specific door inside the transport device (refer to FIG. 3) [0039]); and 
based on the comparing, rendering for display second supplemental information including an indication of whether the action was correctly performed by the user (Slowik, if the user has performed this activity successfully, which can be verified immediately through the sensor system, the device DVC gives a further instruction to open a specific door inside the transport device (refer to FIG. 3) [0039]).  
Lyons discloses a method for enabling an augmented reality interaction system and a mobile device to overlay a virtual 3D component over a physical 3D component with which the virtual 3D component interacts (Lyons [Abstract]).  A System and Method for Augmented Maintenance of a Gaming Machine 7000 assists with the maintenance of a gaming machine (Lyons [0319]).  In another embodiment, the System and Method for Augmented Maintenance of a Gaming Machine 7000 is used for other maintenance tasks (e.g., changing the toner in a printer, or clearing a paper jam in a photocopier, and the like) (Lyons [0319]).  In Lyons, instructions are displayed to the user via a mobile application. 
Slowik teaches a method and a device for controlling user dialogues on a technical installation that is to be controlled or to be maintained, for example, a cash dispenser or a deposit refund device (Slowik [Abstract]).  According to said method or said device, a calculating unit evaluates the data relating to the state of the technical installation and in accordance with said data, emits at least one visual request consisting of textual and/or pictorial instructions (INSTR, CHK) for a user who controls the technical installation (Slowik [Abstract]).  [0016] The computing unit can also be connected over a, or the same, data interface to a display unit mounted in the installation by means of which the instructions are displayed for the user (Slowik [0016]).  Alternatively, the device can be integrated into the installation, wherein the computing unit is connected to at least one sensor mounted in the installation by means of which the data about the condition of the technical installation are identified, and wherein the computing unit is connected to a display unit mounted in the installation by means of which the instructions for the user are displayed (Slowik [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of maintaining a gaming machine as disclosed by Lyons with the method of performing maintenance on an electronic device using instructions displayed on a display screen of the device as taught by Slowik in order to let the technician have his hands free to hold tools and manipulate the hardware.

Regarding Claim 19 (Currently Amended):  Lyons discloses a gaming device comprising: 
a display (Lyons, primary game display 440 upon which a primary game and feature game may be displayed, top box 450 which may display multiple progressives [0224] and [Fig. 33]); 
a cabinet, the cabinet comprising a door configured to provide access to an interior space of the cabinet (Lyons, cabinet housing 420 [0224] and [Fig. 33]); 
a player interface comprising a touchscreen (Lyons, in one embodiment, the game shown in FIG. 15 has touch screen buttons [0182] and [Fig. 15]); 
a processor (Lyons, cabinet housing 420 houses a processor [0224]); and 
a memory storing instructions executable on the processor, the instructions being operable to, when executed by the processor (Lyons,  the game program is stored in a memory device (not shown) connected to or mounted on the gaming motherboard [0237]):  
determine that the data triggers a first condition associated with supplemental information to be rendered on the display (Lyons, the CMS receives a lock-up message from the gaming device [0322]); 
Lyons fails to explicitly disclose 
a sensor coupled to the gaming device and in communication with the door; 
receive data from the sensor indicating that the door was moved from a secured position to an unsecured position; 
determine the supplemental information associated with the first condition;
render the supplemental information on the display, wherein the supplemental information does not relate to game play on the gaming device, comprises a handling guide indicating at least one action to be taken by a user with respect to the door, and constitutes first supplemental information; 
detect user contact with the door; 
comparing the user contact with a second condition associated with the handling guide; 
determining that the user contact satisfies the second condition; and 
rendering second supplemental information on display.  
Slowik teaches 
a sensor coupled to the gaming device and in communication with the door (Slowik, the actions performed by the user or service technician can be monitored by means of the sensors S, for example by determining that a particular door, drawer or similar in the cash dispenser ATM has been opened or closed [0034]); 
receive data from the sensor indicating that the door was moved from a secured position to an unsecured position (Slowik, the actions performed by the user or service technician can be monitored by means of the sensors S, for example by determining that a particular door, drawer or similar in the cash dispenser ATM has been opened or closed [0034]); 
determine the supplemental information associated with the first condition (Slowik, the user is instructed by a display on the monitor MON to check the actual error message that is also displayed (refer to FIG. 1); in the steps following, the user is then guided to this location and back again; in this sense the system can arrive at the conclusion as early as the first display (refer to FIG. 1) that the user does not possess the necessary rights of access and can display this to him; however, since in this example the user is authorized to advance to the target, additional steps or displays follow as part of a user dialog. [0038]);
render the supplemental information on the display (Slowik, the computing unit can also be connected over a, or the same, data interface to a display unit mounted in the installation by means of which the instructions are displayed for the user [0016]; alternatively, the device can be integrated into the installation, wherein the computing unit is connected to at least one sensor mounted in the installation by means of which the data about the condition of the technical installation are identified, and wherein the computing unit is connected to a display unit mounted in the installation by means of which the instructions for the user are displayed [0017]), wherein the supplemental information does not relate to game play on the gaming device, comprises a handling guide indicating at least one action to be taken by a user with respect to the door, and constitutes first supplemental information (Slowik, in a further step the user is now instructed to open a first door on the cash dispenser ATM and to release a lock in order to pull out the transport device (refer to FIG. 2) [0039]); 
detect user contact with the door (Slowik, if the user has performed this activity successfully, which can be verified immediately through the sensor system [0039]); 
comparing the user contact with a second condition associated with the handling guide (Slowik, if the user has performed this activity successfully, which can be verified immediately through the sensor system, the device DVC gives a further instruction to open a specific door inside the transport device (refer to FIG. 3) [0039]); 
determining that the user contact satisfies the second condition (Slowik, if the user has performed this activity successfully, which can be verified immediately through the sensor system, the device DVC gives a further instruction to open a specific door inside the transport device (refer to FIG. 3) [0039]); and 
rendering second supplemental information on display (Slowik, if the user has performed this activity successfully, which can be verified immediately through the sensor system, the device DVC gives a further instruction to open a specific door inside the transport device (refer to FIG. 3) [0039]).  
As recited above with respect to claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of maintaining a gaming machine as disclosed by Lyons with the method of performing maintenance on an electronic device using instructions displayed on a display screen of the device as taught by Slowik in order to let the technician have his hands free to hold tools and manipulate the hardware.

Regarding Claim 20 (Currently Amended):  Lyons further discloses wherein the first supplemental information is associated with a procedure having a plurality of steps, and the first supplemental information corresponds to a first step in the procedure (Lyons,  the System and Method for Augmented Maintenance of a Gaming Machine 7000 goes through a number of iterative steps [0320]), the instructions further comprising instructions operable to, when executed by the processor: 
Slowik further teaches render on the display a second step in the procedure not relating to game play by a particular player of the gaming device (Slowik, if the user has performed this activity successfully, which can be verified immediately through the sensor system, the device DVC gives a further instruction to open a specific door inside the transport device (refer to FIG. 3) [0039]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons, in view of Slowik, and further in view of Kiely et al., US 2004/0235562 A1 (hereinafter Kiely).

Regarding Claim 17 (Currently Amended):  Lyons, as modified, discloses the invention as recited above.  Lyons, as modified, fails to explicitly disclose wherein receiving the indication that the user is to perform at least one service task on the one or more components of the electronic gaming machine comprises wirelessly received data from a device brought in suitable physical proximity to the sensor of the electronic gaming machine.  
Kiely teaches wherein receiving the indication that the user is to perform at least one service task on the one or more components of the electronic gaming machine comprises wirelessly received data from a device brought in suitable physical proximity to the sensor of the electronic gaming machine (Kiely, the handheld maintenance modules 41 may be operatively coupled to the gaming unit(s) 20 via an infrared links 15 [0035]; optical communication between the gaming unit(s) 20 and the handheld maintenance modules 41 may occur via an optical link provided by an infrared transceiver 49; information optically transmitted from the gaming unit 20 may include meter readings and fault codes identifying specific types of faults, and information optically transmitted from handheld maintenance module 41 may include queries to the gaming unit 20 for specific information (e.g. meter data) [0050]).  
Lyons discloses a method for enabling an augmented reality interaction system and a mobile device to overlay a virtual 3D component over a physical 3D component with which the virtual 3D component interacts (Lyons [Abstract]).  A System and Method for Augmented Maintenance of a Gaming Machine 7000 assists with the maintenance of a gaming machine (Lyons [0319]).  In another embodiment, the System and Method for Augmented Maintenance of a Gaming Machine 7000 is used for other maintenance tasks (e.g., changing the toner in a printer, or clearing a paper jam in a photocopier, and the like) (Lyons [0319]).  In Lyons, instructions are displayed to the user via a mobile application. 
Kiely teaches a handheld maintenance module be provided with a display unit capable of generating video images, a wireless transceiver device capable of wireless data transmission and reception and adapted to be wirelessly coupled to a maintenance controller, and a module controller coupled to the display unit and the wireless transceiver device (Kiely [Abstract]).  The module controller may be programmed to allow a person to receive a gaming unit maintenance work order that represents a request for a repair of a gaming unit, to cause a video image representing the gaming unit maintenance work order to be displayed on the display unit, to cause a video image of one or more instructions to repair the gaming unit to be displayed, to allow the gaming unit maintenance work order to be closed upon completion of the repair of the gaming unit, and to forward repair data to the maintenance controller (Kiely [Abstract]).  Kiely teaches that the problem is evaluated and if it is not resolved, the technician is directed to continue repairing the gaming machine (Kiely [0091]).  If the problem associated with the maintenance event is corrected, the repair is completed (Kiely [0091]).  The handheld maintenance modules may be operatively coupled to the gaming units via an infrared links (Kiely [0035]).  Optical communication between the gaming units and the handheld maintenance modules may occur via an optical link provided by an infrared transceiver (Kiely [0050]).  Information optically transmitted from the gaming unit may include meter readings and fault codes identifying specific types of faults, and information optically transmitted from handheld maintenance module may include queries to the gaming unit for specific information (e.g. meter data) (Kiely [0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of maintaining a gaming machine as disclosed by Lyons with a handheld maintenance module that is able to communicate with a gaming unit as taught by Kiely in order to get feedback on the status of the maintenance. 

Regarding Claim 18 (Currently Amended):  Lyons further discloses: 
determining a user identifier or a user role identifier based at least in part on the wirelessly received data, wherein determining the at least one first condition associated with the indication is based at least in part on the user identifier or the user role identifier (Lyons, a preferred embodiment of a gaming system includes a biometrically-controlled door lock 100; the biometrically-controlled door lock enables a technician to open a gaming machine door without needing a master key; instead, the technicians present themselves to a camera built into the gaming machine, and a picture is taken of them; this picture is transmitted to the casino management system (CMS) and if the facial recognition software running on the CMS identifies the technician as being authorized, a message is sent to the EGM (electronic gaming machine) to unlock the door [0124]).

Allowable Subject Matter
Claims 1-15 are allowed.

Response to Arguments
Applicant amended claims 16 and 19 to include some, but not all, of the limitations identified as allowable in the Office Action dated April 11, 2022.  Claims 16-20 have been rejected as recited above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715